Wolohojian, J.
(dissenting). The defendant was questioned by police only because he was standing in front of a house posted with a “no trespassing” sign. Although the officers had no reason to think that the defendant was in fact trespassing,1 they were entitled to inquire as to why he was there. Neither his mannerism nor his response gave them any reason to think he was trespassing; indeed, the defendant willingly and openly offered a reasonable explanation for his presence (that his mother lived in the building), and one the officers had no reason to doubt. The officers were, as the motion judge found, satisfied that the defendant was not trespassing.
I dissent because the encounter should have ended then. Once the original purpose of the questioning was satisfied and no other appeared, the police were not entitled to conduct a fishing expedition simply to see what, if anything, they might turn up. See, e.g., Commonwealth v. King, 389 Mass. 233, 244 (1983) (police inquiry made in context of routine traffic stop must end on production of valid documents); Commonwealth v. Torres, 424 Mass. 153, 158 (1997) (same).2
The problem is exacerbated because the excessive questioning took place in conjunction with an unlawful seizure. See Commonwealth v. Lyles, 453 Mass. 811, 817 (2009). The defendant was not free to go once the police took his identification, *376see id. at 815-816, and the police impermissibly used that opportunity not only to run a warrant check but also to question the defendant, both aimlessly and intrusively. The last question in this conversation (“You got anything on you I need to know about?”) happened to occur after the police returned the defendant’s identification. It is overly formalistic to conclude as a matter of law, as the majority does, that a reasonable person in the defendant’s circumstances would have believed he was “free to turn his back on his interrogator and walk away,” Commonwealth v. Fraser, 410 Mass. 541, 544 (1991), simply because his identification had been returned to him in the middle of an ongoing over-reaching police interrogation.
To the extent that the majority is resting its analysis and conclusion on whether, in the circumstances of this case, a reasonable person would have believed himself free to leave, it is engaged in impermissible fact finding. On appeal from an order on a motion to suppress, we may supplement the motion judge’s findings of fact only “if the evidence is uncontroverted and undisputed and where the judge explicitly or implicitly credited the witness’s testimony.” Commonwealth v. Isaiah I., 448 Mass. 334, 337 (2007). Here, the motion judge made no findings concerning several of the facts relied on by the majority, nor are those facts undisputed. For example, the officer testified that he exited his cruiser before asking the defendant whether he had anything on him; the defendant testified that the officers exited after they received his response. Similarly, the defendant testified that the officers asked him whether he had anything on him immediately after returning his identification, and then immediately left their cruiser when he replied that he had “weed.” The officer, by contrast, testified to a continuing “general conversation” (which included asking the defendant whether he ever had been arrested), and further observations of what he characterized as suspicious behavior, before he exited his vehicle. By way of further example, the defendant denied any suspicious behavior or demeanor, including denying avoiding making eye contact, or being nervous.3 Furthermore, fairly read, the transcript reflects that the defendant did not testify that he believed he *377was free to go; instead, his full testimony was that he thought he should have been free to leave once the police determined he had no outstanding warrants, but that the police further detained him. Thus, to the extent that the majority’s analysis or conclusion rests on any of these factual findings, it strays beyond the proper bounds of appellate review.
For these reasons, I respectfully dissent.

 The police had not received any reports of trespassing, or any other suspicious activity in the area that evening. The police did not know the defendant, and there is no suggestion that they had any reason to think he did not live at the address or was not otherwise legitimately present. The officer admitted that he stopped the defendant only because he was standing near a “no trespassing” sign.


 The Torres and King cases involve police questioning in the context of vehicular stops. There is no reason, however, not to apply their analyses to this case. Indeed, in the related context of searches, it long has been held that vehicles carry with them a diminished expectation of privacy. See, e.g., South Dakota v. Opperman, 428 U.S. 364, 368 (1976); Wyoming v. Houghton, 526 U.S. 295, 304 (1999). It would make no sense, therefore, to hold here (as the majority does) that the defendant is entitled to more protection from police questioning when in his car than on the street.


 Such behavior alone in any event would not justify the search. Commonwealth v. Brown, 75 Mass. App. Ct. 528, 533 (2009), quoting from Com*377monwealth v. Williams, 46 Mass. App. Ct. 181, 184 (1999) (“The trooper’s testimony that the defendant and his fellow passenger had ‘nervous looks’ or appeared to be ‘tense’ are ‘general descriptions [that] fall short of the ‘specific and articulable facts’ which are required to demonstrate reasonableness”).